EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Olsen on 02/12/2022.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 3, both iterations of "one or more" were deleted and replaced with -- a plurality of --
In Claim 1, line 4, “a top of the” was deleted and replaced with – a top of each --
In Claim 1, line 5, “a bottom of the” was deleted and replaced with – a bottom of each --
In Claim 1, line 7, “the outer door” was deleted and replaced with – each outer door –
In Claim 1, line 8, “the outer door body and/or the inner door body” was deleted and replaced with – each outer door body and/or each inner door body --
In Claim 1, lines 11-12, "is smaller positive pressure than when outside pressure fluctuation occurs, and said positive pressure is 30 Pa-50 Pa" was deleted and replaced with 
-- is 30 Pa-50 Pa and smaller than an air pressure inside the core body when outside pressure fluctuation occurs --
In Claim 1, line 13, "the outer door" was deleted and replaced with – each outer door --
In Claim 1, line 15, “the inner door" was deleted and replaced with – each inner door --
In Claim 1, line 16, both iterations of "door body" were deleted and replaced with -- door bodies –
In Claim 1, line 22, “outer door body and the inner door body” was deleted and replaced with – outer door bodies and the inner door bodies –
In Claim 1, line 23, both iterations of “body” were deleted and replaced with – bodies --
In Claim 6, line 2, "door body is" was deleted and replaced with -- door bodies are --

In Claim 6, line 4, -- respective -- was inserted before "outer door body"
In Claim 7, line 2, "door body is" was deleted and replaced with -- door bodies are --
In Claim 7, line 3, -- respective -- was inserted before "inner door body"
In Claim 7, line 4, -- respective -- was inserted before "inner door body"

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762